DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-Final action in response to the preliminary amendment filed on 08/10/2021. Claims 1, 4, 6, 7, 11, 13 and 14 have been amended. Accordingly, claims 1-15 are currently pending in thus application.  
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.

(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1, 8 and 15, the following claimed limitations recite an abstract idea: 
training a user performing a predefined operation to make a best decision based on  previous decisions made by skilled users in the predefined operation, comprising: a first log of the decisions made by the skilled users during the predefined operation; pre-processing the first log to generate a first [data] of each state of the predefined operation; generate a skilled strategy model; a second log of decisions made by the user in the predefined operation; pre-processing the second log to generate a second [data]; and comparing the second [data] with the skilled strategy model to generate a prediction of the best decision to be made by the user.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, wherein data collected regarding decisions that skilled users made during a predefined operation is utilized to predict, based on the analysis of a user’s action regarding the predefined operation, the best decision to be made by the user; and thereby the user is trained to perform the predefined operation, etc.
Similarly, the  current claims further correspond to an observation or evaluation, wherein the decisions that a user made regarding a predefined operation are collected and compared with decisions that skilled users made regarding the predefined operation; and thereby a result is generated—such as, predicting the best decision to be made by the user, etc.   
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s), wherein a processor or a computer is utilized to perform the recited functions regarding: processing stored instructions (“processing stored instructions in a first storage module and a second storage module via at least one processor coupled with the first storage module and the second storage module”); storing a first log of decisions (“storing, via the first storage module, a first log of the decisions made by the skilled users during the predefined operation”); pre-processing the first log to generate a first multi-dimensional image array (“pre-processing, via a first pre-processing module in communication with the first storage module, the first log to generate a first multi-dimensional image array of each state of the predefined operation”); training a model based on the first log to generate a skilled strategy model (“training, via a training module, a model based on the first log at a predetermined state of the predefined operation that is captured as the first multi-dimensional image array to generate a skilled strategy model”); storing a second log of decisions (“storing, via the second storage module, a second log of decisions made by the user in the predefined operation”); pre-processing the second log to generate a second multi-dimensional image array (“pre-processing, via a second pre-processing module in communication with the second storage module, the second log to generate a second multi-dimensional image array”); comparing 
the second multi-dimensional array with the skilled strategy model to generate a result (“comparing, via a comparison module, the second multi-dimensional image array with the skilled strategy model to generate a prediction of the best decision to be made by the user”), etc.  
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

It is also worth noting, per the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. Particularly, the original disclosure indicates that the functions/acts described in the specification are computer program instructions, which a general purpose computer executes, in order to create means for implementing the functions/acts (see page 14 of the specification).
In addition, the practice of utilizing the conventional computer and/or Internet technology to provide one or more guidance to a user regarding a task that the user is performing, such as providing help to the user as the user is playing a video game, is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2007/0191096; US 2008/0194333; US, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-7 and 9-14). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Accordingly, none of the claims implements an element, or a combination of elements, directed to an “inventive concept” (e.g. none of the claims implements an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 


35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-15 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  
“a first storage module”, 
“a second storage module”, 
“a first pre-processing module”, 
“a second pre-processing module”,  
“a training module”,  
“a comparison module”,
“a personalized upskilling module”,
“a user mistake mining module”, 
“a skill scoring module” and 
“a skill-based module”. 
However, per Applicant’s disclosure, each of the above module is directed to computer program instructions, which a processor of a computer executes (see page 14 of Applicant’s specification, emphasis added),  
It will be understood that each block of the block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-5, 8-12 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Gurumurthy 2020/0269136. 
	Regarding claim 1, Gurumurthy teaches the following claimed limitations: a training method for training a user performing a predefined operation to make a best decision based on previous decisions made by skilled users in the predefined operation ([0012] lines 1-11: e.g. a system/method for training a user in one or more activities, including one or more games, wherein guidance is provided to the user regarding step(s) or action(s) that the user should take during a game; and wherein the guidance is based on data collected from professional players) , the training method comprising: processing stored instructions in a first storage module and a second storage module via at least one processor coupled with the first storage module and the second storage module ([0037]; [0073] lines 1-14: e.g. the system already comprises a processor and one or more storages; and wherein the processor executes instructions stored in one or more of the storages), the stored instructions comprising: storing, via the first storage module, a first log of the decisions made by the skilled users during the predefined operation; pre-processing, via a first pre-processing module in communication with the first storage module, the first log to generate a first multi-dimensional image array of each state of the predefined operation (see [0032] lines 1-12; [0038] lines 1-34; [0045] lines 1-10: e.g. the system captures input data, including image or video, relating to game activities of a professional player(s) during a game; and wherein individual images for video frames are analyzed to determine one or more actions that the professional player has taken. Accordingly, such determination of individual images that relate to one or more actions of the professional player, etc., indicate the implementation of a first pre-processing module to pre-process the collected data/log and generate a first multi-dimensional image array of each state of the predefined operation); training, via a training module, a model based on the first log at a predetermined state of the predefined operation that is captured as the first multi-dimensional image array to generate a skilled strategy model ([0032] lines 11-19; [0038] lines 34- 45; [0045] lines 10-16: e.g. the system trains, using the data gathered and analyzed regarding the professional player, one or more models via machine learning, etc., and thereby the system generates a model(s) that involves one or more effective strategies and/or actions to play the game); storing, via the second storage nodule, a second log of decisions made by the user in the predefined operation; pre-processing, via a second pre-processing module in communication with the second storage module, the second log to generate a second multi-dimensional array ([0043] lines 1-22; [0046] lines 1-8: e.g. the system captures input data, including images, relating to a game that a player is playing; and thereby the system generates the game state that indicate various attributes, including current location and/or level in the game world, locations of other players, etc. Accordingly, such process of generating, based on data captured regarding the payer, one or more attributes related to the state of the game indicates the implementation of a pre-processing module that pre-processes the second log to generate a second multi-dimensional array); and comparing, via a comparison module, the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user ([0032] lines 17-29; [0038] lines 46-54; [0043] lines 22-26; [0044]: e.g. the system selects, based on the current state of the game that the user is playing, a relevant model; and thereby the system generates one or more outcomes, including: predicting the location of an enemy, the next move/action that the user should perform, etc. Thus, the above indicates the implementation of a comparison module that compares the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user).
	Although Gurumurthy does not expressly indicate the second multi-dimensional array as an image array (second multi-dimensional image array), Gurumurthy already implements an algorithm that generates multi-dimensional image array from captured game data—i.e. the system captures video and input data regarding a professional player playing a game; and then generates—from the captured data—image frames that indicate the action(s) or input(s) of the player per each frame in order to recreate the state of the game and player actions ([0032] lines 1-12; [0038] lines 1-34). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gurumurthy’s system; for example, by upgrading the system’s algorithm, so that it further generates image frames, based on game data captured as a new-player is playing the game (e.g. video and input data captured during the game), wherein each image frame depicts a corresponding game state and player action(s), etc., so that the system further utilizes the above multidimensional image array when determining, using the skilled strategy model already stored in the database, an appropriate action or move that the new-player should make during one or more stages of the game, etc., and thereby improving the accuracy of the guidance that the system is providing to players. 
	Regarding claim 8, Gurumurthy teaches the following claimed limitations: a  training system for training a user performing a predefined operation, to make a best decision based on previous best decisions made by skilled users in the predefined operation ([0012] lines 1-11: e.g. a system/method for training a user in one or more activities, including one or more games, wherein guidance is provided to the user regarding step(s) or action(s) that the user should take during a game; and wherein the guidance is based on data collected from professional players), the training system comprising: at least one processor coupled with a first storage module and a second storage module ([0037]; [0073] lines 1-14: e.g. the system already comprises a processor and one or more storages; and wherein the processor executes instructions stored in one or more of the storages); the first storage module to store a first log of the decisions made by the skilled users during the predefined operation; a first pre-processing module in communication with the first storage module to pre-process the first log to generate a first multi-dimensional image array of each state of the predefined operation (see [0032] lines 1-12; [0038] lines 1-34; [0045] lines 1-10: e.g. the system captures input data, including image or video, relating to game activities of a professional player(s) during a game; and wherein individual images for video frames are analyzed to determine one or more actions that the professional player has taken. Accordingly, such determination of individual images that relate to one or more actions of the professional player, etc., indicate the implementation of a first pre-processing module to pre-process the collected data/log and generate a first multi-dimensional image array of each state of the predefined operation); a training module to train a model based on the first log at a predetermined state of the predefined operation, which is captured as the first multi-dimensional image array to generate a skilled strategy model ([0032] lines 11-19; [0038] lines 34- 45; [0045] lines 10-16: e.g. the system trains, using the data gathered and analyzed regarding the professional player, one or more models via machine learning, etc., and thereby the system generates a model(s) that involves one or more effective strategies and/or actions to play the game); the second storage module to store a second log of decisions made by the user in the predefined operation; a second pre-processing module in communication with the second storage module to pre-process the second log to generate a second multi-dimensional array ([0043] lines 1-22; [0046] lines 1-8: e.g. the system captures input data, including images, relating to a game that a player is playing; and thereby the system generates the game state that indicate various attributes, including current location and/or level in the game world, locations of other players, etc. Accordingly, such process of generating, based on data captured regarding the payer, one or more attributes related to the state of the game indicates the implementation of a pre-processing module that pre-processes the second log to generate a second multi-dimensional array); and a comparison module to compare the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user ([0032] lines 17-29; [0038] lines 46-54; [0043] lines 22-26; [0044]: e.g. the system selects, based on the current state of the game that the user is playing, a relevant model; and thereby the system generates one or more outcomes, including: predicting the location of an enemy, the next move/action that the user should perform, etc. Thus, the above indicates the implementation of a comparison module that compares the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user).
	Although Gurumurthy does not expressly indicate the second multi-dimensional array as an image array (second multi-dimensional image array), Gurumurthy already implements an algorithm that generates multi-dimensional image array from captured game data—i.e. the system captures video and input data regarding a professional player playing a game; and then generates—from the captured data—image frames that indicate the action(s) or input(s) of the player per each frame in order to recreate the state of the game and player actions ([0032] lines 1-12; [0038] lines 1-34). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gurumurthy’s system; for example, by upgrading the system’s algorithm, so that it further generates image frames, based on game data captured as a new-player is playing the game (e.g. video and input data captured during the game), wherein each image frame depicts a corresponding game state and player action(s), etc., so that the system further utilizes the above multidimensional image array when determining, using the skilled strategy model already stored in the database, an appropriate action or move that the new-player should make during one or more stages of the game, etc., and thereby improving the accuracy of the guidance that the system is providing to players. 
	Gurumurthy teaches the claimed limitations as discussed above per each of claims 1 and 8. Gurumurthy further teaches: 
	Regarding claims 2 and 9, wherein the first pre-processing module generates snapshots based on the pre-processed first log to make the first log machine readable and machine learnable ([0032]; [0043] lines 12-26; [0045]: e.g. the system already generates—form captured game data involving videos and player actions—image frames, wherein each image frame relating to a corresponding game sate and an action(s) that the professional player performed; and wherein the data above is provided as input to a machine learning algorithm. The above indicates the process of generating snapshots based on the pre-processed first log to make the first log machine readable and machine learnable);
	Regarding claims 3 and 10, wherein the prediction of best move is displayed on a user device being used by the user so that the user is prompted to execute the best move ([0019], [0020] lines 1-9: e.g. the system provides the guidance to the user using one or more modalities, such as overlaying a graphical indication on the display, thereby indicating the move that the user should perform, etc.). 
Regarding claim 4 and 11, Gurumurthy teaches the claimed limitations as discussed above per claims 1 and 8 respectively.
Although Gurumurthy does not expressly describe that the training module comprises a personalized upskilling module that performs personalized upskilling of the model depending on a mistake pattern of the user, Gurumurthy teaches that the system already provides customized training to the player, wherein the system provides one or more guidance to the user depending on the state of the game that the player is currently playing (see [0017]).
It is understood that the state of the game that the player is currently playing already encompasses one or more moves, including errors (if any), that the user is making during the game.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gurumurthy’s system; for example, by upgrading the system’s algorithm so that it further analyzes the appropriateness of each move that the user is making (e.g. identifying one more: correct moves, incorrect moves, etc.); and thereby it further updates the model utilized to provide guidance to the user, etc., so that the user would have a better chance to properly play the game and achieve his/her goal(s). 
Regarding claims 5 and 12,  Gurumurthy teaches the claimed limitations as discussed above per claims 1 and 8 respectively.
Gurumurthy does not expressly describe that the training module comprises a user mistake mining module that detects mistake patterns in users, which are mined without referring to the skilled strategy mode; however, as already pointed out above, Gurumurthy teaches that the system already provides customized training to the player, wherein the system provides one or more guidance to the user depending on the state of the game that the player is currently playing (see [0017]).
It is again understood that the state of the game that the player is currently playing already encompasses one or more moves, including errors (if any), that the user is making during the game.  
Accordingly, here also it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gurumurthy’s system; for example, by upgrading the system’s algorithm so that it further analyzes the appropriateness of each move that the user is making (e.g. identifying one more: correct moves, incorrect moves, etc.); and thereby it further updates the model utilized to provide guidance to the user, etc., so that the user would have a better chance to properly play the game and achieve his/her goal(s). 
Regarding claim 15, Gurumurthy teaches the following claimed limitations: a non-transitory computer program product to train a user in performing a predefined operation to make a best decision based on previous decisions made by skilled users in the predefined operation ([0012] lines 1-11: e.g. a computer-based system/method for training a user in one or more activities, including one or more games, wherein guidance is provided to the user regarding step(s) or action(s) that the user should take during a game; and wherein the guidance is based on data collected from professional players), when executed by a computer, the computer program product comprising programmed codes to: process stored instructions in a first storage module and a second storage module via at least one processor coupled with the first storage module and the second storage module ([0037]; [0073] lines 1-14: e.g. the system already comprises a processor and one or more storages; and wherein the processor executes instructions stored in one or more of the storages); store, via the first storage module, a first log of the decisions made by the skilled users during the predefined operation; pre-process, via a first pre-processing module in communication with the first storage module, the first log to generate a first multi-dimensional image array of each state of the predefined operation (see [0032] lines 1-12; [0038] lines 1-34; [0045] lines 1-10: e.g. the system captures input data, including image or video, relating to game activities of a professional player(s) during a game; and wherein individual images for video frames are analyzed to determine one or more actions that the professional player has taken. Accordingly, such determination of individual images that relate to one or more actions of the professional player, etc., indicate the implementation of a first pre-processing module to pre-process the collected data/log and generate a first multi-dimensional image array of each state of the predefined operation); train, via a training module, a model based on the first log at a predetermined state of the predefined operation that is captured as the first multi-dimensional image array to generate a skilled strategy model ([0032] lines 11-19; [0038] lines 34- 45; [0045] lines 10-16: e.g. the system trains, using the data gathered and analyzed regarding the professional player, one or more models via machine learning, etc., and thereby the system generates a model(s) that involves one or more effective strategies and/or actions to play the game); store, via the second storage module, a second log of decisions made by the user in the predefined operation; pre-process, via a second pre-processing module in communication with the second storage module, the second log to generate a second multi-dimensional array ([0043] lines 1-22; [0046] lines 1-8: e.g. the system captures input data, including images, relating to a game that a player is playing; and thereby the system generates the game state that indicate various attributes, including current location and/or level in the game world, locations of other players, etc. Accordingly, such process of generating, based on data captured regarding the payer, one or more attributes related to the state of the game indicates the implementation of a pre-processing module that pre-processes the second log to generate a second multi-dimensional array); and compare, via a comparison module, the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user ([0032] lines 17-29; [0038] lines 46-54; [0043] lines 22-26; [0044]: e.g. the system selects, based on the current state of the game that the user is playing, a relevant model; and thereby the system generates one or more outcomes, including: predicting the location of an enemy, the next move/action that the user should perform, etc. Thus, the above indicates the implementation of a comparison module that compares the second multi-dimensional array with the skilled strategy model to generate a prediction of the best decision to be made by the user).
Although Gurumurthy does not expressly indicate the second multi-dimensional array as an image array (second multi-dimensional image array), Gurumurthy already implements an algorithm that generates multi-dimensional image array from captured game data—i.e. the system captures video and input data regarding a professional player playing a game; and then generates—from the captured data—image frames that indicate the action(s) or input(s) of the player per each frame in order to recreate the state of the game and player actions ([0032] lines 1-12; [0038] lines 1-34). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gurumurthy’s system; for example, by upgrading the system’s algorithm, so that it further generates image frames, based on game data captured as a new-player is playing the game (e.g. video and input data captured during the game), wherein each image frame depicts a corresponding game state and player action(s), etc., so that the system further utilizes the above multidimensional image array when determining, using the skilled strategy model already stored in the database, an appropriate action or move that the new-player should make during one or more stages of the game, etc., and thereby improving the accuracy of the guidance that the system is providing to players. 
●	Claims 6, 7, 13 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Gurumurthy 2020/0269136 in view of Waldron 2014/0220541. 
Regarding claims 6 and 13 Gurumurthy teaches the claimed limitations as discussed above per claims 1 and 8 respectively.
Gurumurthy already teaches that the training module identifies a deviation of the user decision from the skilled strategy model, wherein the skilled strategy model is used as a benchmark for generating information ([0032] lines 17-29; [0038] lines 46-54; [0044]: e.g. the process of providing one or more guidance to the user using the trained model, based on the analysis of the user’s action/input during the game, already indicates that the training module identifies a deviation of the user’s decision from the skilled strategy model, wherein the skilled strategy model is used as a benchmark for generating information). 
Gurumurthy does not describe that the training module comprises a skill scoring module that generates a skill score for the user depending on the deviation of the user decision from the skilled strategy model. 
However, Waldron teaches a system that allows a user to play one or more games, such as a game scenario that requires the user to perform one or more virtual actions to accomplish a virtual task, etc., and wherein the system generates a compliance score based on whether the actions that the user performed comply with the required actions ([0074], [0075], [0077], [0079], [0084]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gurumurthy in view of Waldron; for example, by upgrading the system’s algorithm, such as incorporating a scoring function that generates one or more compliance scores based on whether an action(s) that the user is taking is in compliance with the corresponding action(s) in the strategy model, etc., and wherein the system further optionally displays the score to the user, so that the user would have a better chance to easily recognize or gauge the accuracy of his/her performance.     
Regarding claims 7 and 14, Gurumurthy teaches the claimed limitations as discussed above per claims 1 and 8 respectively. 
Gurumurthy already teaches that the training module comprises a skill-based module that conducts skill-based campaigns and services that are dependent on a skill of the user ([0017], [0019], [00220]: e.g. the system generates, based on the analysis of one or more of the player’s actions, one or more guidance to the player; and wherein the guidance being provided is also determined based on the skill level of the user. The implementation above indicates that the training module comprises a skill-based module that conducts skill-based campaigns and services that are dependent on a skill of the user).
Gurumurthy does not expressly describe that the skill of the user is obtained from a skill score.  
However, Waldron teaches a system that allows a user to play a virtual game(s) that requires the user to perform one or more virtual actions to accomplish a virtual task, etc., and wherein the system generates a compliance score based on the user’s performance ([0074], [0075], [0077], [0079], [0084]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gurumurthy in view of Waldron; for example, by upgrading the system’s algorithm, so that the system further generates, based on one or more actions that the user is performing during the game, one or more scores; and wherein the system further utilizes the score to ascertain the skill level of the user (e.g. a low score ascertains that the user is a novice player, etc.). 









Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715